DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendment to Figure 3.
Applicant’s argument on Page 10 Paragraph 2, regarding the rejection of Claim 1, under 35 U.S.C. 103 over Richter in view of Tsubuku and Baba has been fully considered but is not persuasive. Applicant argues that Baba is silent with respect to a generator control circuit configured to generate a tracking frequency and an “imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
However, Baba teaches initiating a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency (Column 10 Lines 10-15 “using transducer groups Naj arbitrarily arranged in the ultrasonic probe 3, relative position coordinates (xo, yo, zo) of the catheter tip part with respect to the transducer groups Naj are detected” and Claim 1 “a position detection unit configured to detect a position of the catheter based on the acquired reception signal of the frequency modulated continuous wave; a transmission-and-reception unit configured to transmit and receive pulse ultrasonic waves through said plural ultrasonic transducers, the pulse ultrasonic waves each having a frequency band different from that of the frequency modulated continuous wave”); and indicate a location of the distal tip in the ultrasound image displayed on the display screen (Column 14 Lines 53-59 “The display unit 13 superimposes the position information (marker) showing the catheter tip part, generated in real time by the image data generation unit 5, and displays display data generated with adding ancillary information such as object information, the display unit 13.”). Baba teaches “initiating a search in the ultrasound imaging space” because search is defined by Merriam-Webster as “to look into or over carefully or thoroughly in an effort to find or discover something, and detect is defined by Merriam-Webster as “to discover or determine the existence, presence, or fact of.” Conclusively, determining, in the act of detection, can be accomplished by searching, and thus Baba addresses the limitation of the claim.
Applicant’s argument on Pages 10-11 Paragraph 3 [starting on Page 10], regarding the rejection of Claim 1, under 35 U.S.C. 103 over Richter in view of Tsubuku and Baba has been fully considered but is not persuasive. Applicant argues that the cited references do not disclose, teach, or fairly suggest “the generator control circuit configured to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency; the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.”
However, Tsubuku teaches the generator control circuit, ([0073] “notifying section 59”), is configured to execute program instructions to send a notification, ([0073] “the notifying section 59 notifies [that] the output state of the vibration”), to the imaging control circuit, ([0043] “ultrasonic control section 58”), when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”); and the imaging control circuit configured to respond to the notification ([0045] “the notifying section 59 is electrically connected to the control section 51” and [0073] “The output of the vibration generating electric power […] may be automatically stopped after elapse of a predetermined output time ΔY from the peak detection point (the start of the output of the vibration generating electric power P in the second ultrasonic output mode).”). While the apparatus Tsubuku does not explicitly teach an ultrasound imaging system, nor is it cited for such, is does address the limitation regarding responding to the switch between the two frequencies.
On Page 11 Paragraph 2, applicant argues that “because Richter discloses providing real time detection of all ultrasound-detectable objects, including the therapeutic tip, that appear within the imaging area of the detects 70, 70a, and displays that information on screen 65, there would have been no reason to inform an operator, much less an imaging control circuit, that a switching in frequency has been carried out. However, recognition by a user that a switching in frequency has been carried out is crucial in efficient operation of the system. Although Richter discloses monitoring in real time the position of the distal tip of the guide wire or drilling tip as is it advanced though the lesion, Richter does not teach away from the concept that other frequencies can be solely utilized, as in [0012] (“The controller permits operation of the transducer over a range of frequencies and amplitudes, including frequencies and amplitudes that are useful in drilling and frequencies and amplitudes that are detectable by receivers”), thus there may be two different ranges of frequencies (and amplitudes) utilized by the guide wire or drilling tip of Richter, as such in [0023] (“an OCM may vibrate the therapeutic tip at detection frequencies and another vibration transducer may vibrate the therapeutic tip at drilling or cavitation frequencies.”). Additionally, Richter teaches the ultrasonic catheter that is vibrating at the tracking frequency, as in [0025] (“the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”).
With this in mind, the teachings of Tsubuku would be obvious to combine with the teachings of Richter because in operating the system to its highest efficiency, a user must recognize which frequency the system is operating on at a specific time in order to accomplish the task required, which is either tracking by imaging or removing the occlusion. A user would recognize which frequency the system is operating on not because the notification of the tracking frequency went to the operator, as argued by applicant on Page 15 Paragraph 2, but because the notification went to the imaging control circuit and would alter the display to include some type of indication of the distal tip within the displayed ultrasound image.
Furthermore, applicant argues on Page 11 Paragraph 3 that Tsubuku does not recognize the significance of notifying the imaging system so that the imaging control circuit can “respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency.”
While although Tsubuku does not explicitly teach executing program instructions to initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the displayed screen, the limitation that an imaging control circuit is configured to respond to a notification is not novel; as addressed above, the generator control circuit, ([0073] “notifying section 59”), is configured to execute program instructions to send a notification, ([0073] “the notifying section 59 notifies [that] the output state of the vibration”), to the imaging control circuit, ([0043] “ultrasonic control section 58”), when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”); and the imaging control circuit configured to respond to the notification ([0045] “the notifying section 59 is electrically connected to the control section 51” and [0073] “The output of the vibration generating electric power […] may be automatically stopped after elapse of a predetermined output time ΔY from the peak detection point (the start of the output of the vibration generating electric power P in the second ultrasonic output mode).”). It would have been obvious to one of ordinary skill at the time of applicant’s filing to combine the teachings to achieve “the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency” because the automation of the system to respond to specific notifications creates an efficient combination of the limitations in order for a user to focus specifically on the imaging diagnosis, rather than other operating functions, such as selecting functions on a screen in order to initiate a search. 

On Page 12 Paragraph 1, applicant argues that there would have been no need to attempt to achieve “the generator control circuit being communicatively coupled to the imaging control circuit, the generator control circuit configured to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency. 
However, while Baba teaches the combination drastically improves the accuracy and safety in an examination or treatment when the tip is inserted into a blood vessel, as taught by Baba in Column 1 Lines 35-37, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to achieve the combination as stated above because the automation of the system to respond to specific notifications creates an efficient combination of the limitations in order for a user to focus specifically on the imaging diagnosis, rather than other operating functions, such as selecting functions on a screen in order to initiate a search.
On Page 12 Paragraph 2, applicant argues that there are no reasons in the record to configure the generator control circuit “to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency.”
However, while Richter discloses monitoring in real time the position of the distal tip of the guide wire or drilling tip as is it advanced though the lesion, Richter does not teach away from the concept that other frequencies can be solely utilized, as in [0012] (“The controller permits operation of the transducer over a range of frequencies and amplitudes, including frequencies and amplitudes that are useful in drilling and frequencies and amplitudes that are detectable by receivers”), thus there may be two different ranges of frequencies (and amplitudes) utilized by the guide wire or drilling tip of Richter, as such in [0023] (“an OCM may vibrate the therapeutic tip at detection frequencies and another vibration transducer may vibrate the therapeutic tip at drilling or cavitation frequencies.”). Additionally, Richter teaches the ultrasonic catheter that is vibrating at the tracking frequency, as in [0025] (“the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”). Thus, because the system is operating at separate frequencies, in order for the operation of the system to its highest efficiency, a user must recognize which frequency the system is operating on at a specific time in order to accomplish the task required, which is either tracking by imaging or removing the occlusion. A user would recognize which frequency the system is operating on not because the notification of the tracking frequency went to the operator, as argued by applicant on Page 15 Paragraph 2, but because the notification went to the imaging control circuit and would alter the display to include some type of indication of the distal tip within the displayed ultrasound image.
Applicant’s argument on Pages 13-15 regarding Claim 11 under 35 USC 103 over Richter in view of Tsubuku and Baba is addressed in the same manner, yet regarding a method claim.
On Page 14 Paragraph 2, applicant argues the Office has not identified a benefit in having the operator know when the switching of frequencies occurred. However, as stated above, in operating the system to its highest efficiency, a user must recognize which frequency the system is operating on at a specific time in order to accomplish the task required, which is either tracking by imaging or removing the occlusion. A user would recognize which frequency the system is operating on not because the notification of the tracking frequency went to the operator, as argued by applicant on Page 15 Paragraph 2, but because the notification went to the imaging control circuit and would alter the display to include some type of indication of the distal tip within the displayed ultrasound image.
Applicant’s argument on Pages 18-20 regarding the rejection of Claim 32 under 35 USC 103 over Richter in view of Tsubuku, Duhay, and Herscher is addressed in the same manner of Claim 1 above. Richter, Tsubuku, Baba, Duhay, and Herscher remain applicable to the invention as claimed.
Applicant’s argument on Pages 16-17 regarding the rejection of Claims 5, 6, 16, and 17 under 35 USC 103 over Richter, Tsubuku, and Baba further in view of Lockhart has been fully considered. However, Lockhart teaches switching power supplies, ([0066 “power supply 112” and [0070] “switching power supplies”), that provide an oscillating voltage, as in [0066] to the piezoelectric elements 111. Furthermore, after determining the desired electrical energy (e.g., parameters of electrical energy) to be delivered to ultrasound medical device 102 and ultrasound transducer 104, control unit 106 transmits signals to power supplies 112, 126, causing power supplies 112, 126 to deliver electrical energy having the desired parameters to ultrasound medical device 102 and ultrasound transducer 104, respectively, as in [0079]. The desired parameters will include the switching frequency, as the power supply can be a switching power supply, desired to fall within the switching frequency range of about one Hz to about 1000 Hz. Lockhart remains applicable to the invention as claimed.
Applicant’s argument on Page 18 regarding the rejection of Claims 7 and 18 under 35 USC 103 over Richter, Tsubuku, and Baba, further in view of Pansky has been fully considered but is not persuasive. Applicant does not address any specific arguments regarding the rejection. Pansky remains applicable to the invention as claimed.
While differences between the prior art and the instant application are appreciated, they are not embodied in the claims in such a way as to differentiate from the prior art. It may be of applicant’s best interest to include further detail regarding the relationship between elements of the system, specific aspects of the search programming, or other more specific limitations of the current claims. The claim limitations are taught by the cited prior art, and when combined address the limitations of the claims; motivation for combining the cited prior art includes creating a more efficient and reliable procedure for both the user and patient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20080294037) in view of Tsubuku (US 20160331399) and Baba et al. (US 8038621).
Regarding Claim 1, Richter teaches a vascular occlusion treatment system, (Abstract “An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), comprising: 
a) an ultrasound imaging system, ([0020] “Preferably, the detection system is an ultrasound-based imaging system”), having an imaging control circuit, ([0024] “a controller 60”), communicatively coupled to each of an ultrasound imaging probe, ([0024] “one or more receivers 70”), and a display screen, ([0024] “an image screen 65”), the ultrasound imaging system configured to generate an ultrasound image for display on the display screen from ultrasound imaging data collected from an ultrasound imaging space ([0025] “the controller 60 […] processes signals that may be captured by the receivers 70 into a real-time 3-dimensional image on the image screen 65.”); and 
b) an ultrasonic vibration system, (shown in Fig. 1, re-produced and annotated by examiner below), having an ultrasonic generator, ([0025] “power source 50”), operatively coupled to an ultrasonic catheter, ([0029] “The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”), the ultrasonic catheter having a corewire, ([0024] “a guide wire 30”), with a distal tip, ([0024] “a therapeutic tip 31 at its distal end 92”), the ultrasonic generator having a generator control circuit configured to alternatingly switch, (Claim 19 “vibrate at a first frequency […] a second frequency,” where the inclusion of two frequencies for two separate actions allows the system or circuit  to return to the other frequency when the other action, such as tracking or drilling, is required or desired. See also [0028] “The piezoelectric motor may be energized by either an AC […] source”), between an ultrasonic work frequency and a tracking frequency, ([0012] “The controller permits operation of the transducer over a range of frequencies and amplitudes, including frequencies and amplitudes that are useful in drilling and frequencies and amplitudes that are detectable by receivers,” [0023] “an OCM may vibrate the therapeutic tip at detection frequencies and another vibration transducer may vibrate the therapeutic tip at drilling or cavitation frequencies” and [0025] “the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”), the generator control circuit being communicatively coupled to the imaging control circuit ([0025] (“the controller 60 interfaces with the power source 50” and shown in Fig. 1, re-produced below). 

    PNG
    media_image1.png
    568
    500
    media_image1.png
    Greyscale

Fig. 1 of Richter
However, Richter does not explicitly teach the generator control circuit configured to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency; and the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
In an analogous ultrasonic treatment field of endeavor, Tsubuku teaches a treatment system, ([0026] “an ultrasonic treatment apparatus 1”), comprising: a generator control circuit, ([0073] “notifying section 59”), configured to execute program instructions to send a notification, ([0073] “the notifying section 59 notifies that the output state of the vibration”), to the imaging control circuit, ([0043] “an ultrasonic control section 58”), when the generator control circuit has switched from the first ultrasonic output mode to the second ultrasonic output mode ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105),” where the first ultrasonic output mode is the ultrasonic work frequency and the second ultrasonic output mode is the tracking frequency); and the imaging control circuit configured to respond to the notification by executing program instructions ([0045] “The notifying section 59 is electrically connected to the control section 51,” [0073] “The output of the vibration generating electric power […] may be automatically stopped after elapse of a predetermined output time ΔY from the peak detection point (the start of the output of the vibration generating electric power P in the second ultrasonic output mode), and shown in Fig. 3, re-produced below, where the control section 51 includes ultrasonic control section 58).

    PNG
    media_image2.png
    536
    528
    media_image2.png
    Greyscale

Fig. 3 of Tsubuku
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter and Tsubuku because this allows the system to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073], and respond appropriately with the next step of the procedure, thus creating a more efficient procedure for both the user and patient.
However, Richter modified by Tsubuku does not explicitly teach the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
In an analogous ultrasonic catheter field of endeavor, Baba teaches initiate a search, (Column 12 Lines 36-38 “a three-dimensional image data acquisition start command is inputted,” beginning the method of Fig. 8, which includes the search to locate the distal tip), in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency (Column 10 Lines 10-15 “using transducer groups Naj arbitrarily selected by the transducer group selection unit 10 from among the transducers two-dimensionally arranged in the ultrasonic probe 3, relative position coordinates (xo, yo, zo) of the catheter tip part with respect to the transducer groups Naj are detected.”); and indicate a location of the distal tip in the ultrasound image displayed on the display screen (Column 14 Lines 53-59 “The display unit 13 superimposes the position information (marker) showing the catheter tip part, generated based on the above-described position coordinates (x, y, z) on three-dimensional image data generated in real time by the image data generation unit 5, and displays display data generated with adding ancillary information such as object information, on the display unit 13”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this drastically improves the accuracy and safety in an examination or treatment when the tip is inserted into a blood vessel, as taught by Baba in Column 1 Lines 35-37.
Regarding Claim 2, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, the modified system of Richter teaches wherein the ultrasound imaging space, ([0036] “3-dimensional images 66”), is represented by 3D imaging data, ([0036] “the signals--in particular from the therapeutic tip, occlusion, vessel walls and surrounding tissues--can be detected by the one or more receivers 70 and may be differentially processed into 3-dimensional images 66”), and the ultrasound image is a 2D ultrasound image, ([0022] “The images may be 3-dimensional,” where it is interpreted that the ultrasound image of Richter may be 2D or 3D, as providing only a 2D ultrasound is considered a disadvantage, as taught by Richter in [0006] (“These methods have the disadvantage of only providing a two-dimensional image”), or a 3D ultrasound image, ([0036] “3-dimensional images 66”).
Regarding Claim 3, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Tsubuku teaches wherein a time ratio of the ultrasonic work frequency, ([0065] “first amplitude U1”), to the tracking frequency ([0065] “In the second ultrasonic output mode, […] the treatment section 17 vibrates with a fixed second amplitude U2 smaller than first amplitude U1,” is in a range of 80:20 to 95:5, [0065] “A ratio of the second amplitude U2 to the first amplitude U1 is, e.g., 20% to 80%,” and shown in Fig. 11, re-produced below, where amplitude is dependent on time).

    PNG
    media_image3.png
    218
    371
    media_image3.png
    Greyscale

Fig. 11 of Tsubuku
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows the operator to recognize that device will spend a longer amount of time operating at the ultrasonic work frequency than the tracking frequency, where greater understanding of the device may lead to more efficient treatment.
Regarding Claim 4, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Richter teaches wherein following a predetermined duration of the tracking frequency, ([0028] “The oscillation will occur at a frequency dependent on pulse time, preferably 10-50 msec.”), the generator control circuit executes program instructions to switch back to the ultrasonic work frequency ([0025] “the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”).
Regarding Claim 9, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Tsubuku teaches wherein the tracking frequency is lower than the ultrasonic work frequency ([0086] “the ultrasonic probe 9 (the treatment section 17) vibrates at a second resonance frequency F2 smaller than the first resonance frequency F1 in the second ultrasonic output mode.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this is useful in operations in which the tracking is needed for a device at a deeper depth. 
Regarding Claim 10, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach to indicate the location of the distal tip in the ultrasound image displayed on the display screen comprises the imaging control circuit executing program instructions to highlight a portion of the ultrasound image displayed on the display screen that corresponds to the distal tip of the corewire of the ultrasonic catheter.
In an analogous ultrasonic catheter field of endeavor, Baba teaches to indicate the location of the distal tip in the ultrasound image displayed on the display screen, (Column 16 Lines 1-2 “three-dimensionally positional information of the catheter tip part is overlapped on three-dimensional image data generated by using the ultrasonic probe 3 having two-dimensionally arrayed transducers to be displayed”), comprises the imaging control circuit executing program instructions, (Column 11 Lines 31-32 “the display unit 13 includes a display data generation circuit”), to highlight a portion of the ultrasound image displayed on the display screen, (Column 16 Lines 1-2 “three-dimensionally positional information of the catheter tip part is overlapped on three-dimensional image data generated by using the ultrasonic probe 3 having two-dimensionally arrayed transducers to be displayed,” where the overlapped catheter tip part is interpreted as highlighting a portion of the ultrasound image), that corresponds to the distal tip of the corewire of the ultrasonic catheter, (Column 7 Lines 28-33 “the FMCW drive unit 8 has an amplifier circuit […] which drives the transducers 9 mounted on the tip part of the catheter 91 to radiate the first ultrasonic wave,” where the circuitry of the FMCW drive unit 8 is interpreted as the corewire).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this makes the catheter tip visually clear to the operator, which ensures efficiency of the treatment or procedure.
Regarding Claim 11, Richter teaches a method, ([0002] “method for the guided penetration of a chronic total occlusion”), for tracking a medical ultrasonic object, (Abstract “An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), using an ultrasound imaging system, ([0020] “Preferably, the detection system is an ultrasound-based imaging system”), having an ultrasound imaging probe, ([0024] “one or more receivers 70”), and a display screen, ([0024] “an image screen 65”), the ultrasound imaging probe generating ultrasound imaging data in an ultrasound imaging space for generation of an ultrasound image for display on the display screen, ([0025] (“the controller 60 […] processes signals that may be captured by the receivers 70 into a real-time 3-dimensional image on the image screen 65.”), comprising: alternatingly vibrating the medical ultrasonic object at an ultrasonic work frequency and a tracking frequency, ([0025] “the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”), the ultrasonic work frequency and the tracking frequency being different frequencies ([0025] “optimization can be made separately for occlusion penetration frequencies and imaging frequencies”).
However, Richter does not explicitly teach notifying the ultrasound imaging system of a change from the ultrasonic work frequency to the tracking frequency; initiating a search by the ultrasound imaging system to search in the ultrasound imaging space to locate the medical ultrasonic object that is vibrating at the tracking frequency; and indicating a location of the medical ultrasonic object in the ultrasound image displayed on the display screen.
In an analogous ultrasonic treatment field of endeavor, Tsubuku teaches a method, ([0006] “configured to perform a treatment by use of the transmitted ultrasonic vibration”), comprising: a notifying, ([0073] “the notifying section 53 notifies that the output state of the vibration”), the ultrasound imaging system, ([0043] “an ultrasonic control section 58”), of a change from the ultrasonic work frequency to the tracking frequency ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter and Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073], and respond appropriately with the next step of the procedure, thus creating a more efficient procedure for both the user and patient.
However, Richter modified by Tsubuku does not explicitly teach initiating a search by the ultrasound imaging system in the ultrasound imaging space to locate the medical ultrasonic object that is vibrating at the tracking frequency; and indicating a location of the medical ultrasonic object in the ultrasound image displayed on the display screen.
In an analogous ultrasonic catheter field of endeavor, Baba teaches initiate a search by the ultrasound imaging system in the ultrasound imaging space to locate the medical ultrasonic object that is vibrating at the tracking frequency (Column 10 Lines 10-15 “using transducer groups Naj arbitrarily selected by the transducer group selection unit 10 from among the transducers two-dimensionally arranged in the ultrasonic probe 3, relative position coordinates (xo, yo, zo) of the catheter tip part with respect to the transducer groups Naj are detected.”); and indicating a location of the medical ultrasonic object in the ultrasound image displayed on the display screen (Column 14 Lines 53-59 “The display unit 13 superimposes the position information (marker) showing the catheter tip part, generated based on the above-described position coordinates (x, y, z) on three-dimensional image data generated in real time by the image data generation unit 5, and displays display data generated with adding ancillary information such as object information, on the display unit 13”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this drastically improves the accuracy and safety in an examination or treatment when the tip is inserted into a blood vessel, as taught by Baba in Column 1 Lines 35-37.
Regarding Claim 12, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Richter teaches wherein the medical ultrasonic object is a distal tip, ([0024] “a therapeutic tip 31 at its distal end 92”), of a corewire, ([0024] “a guide wire 30”), carried by an ultrasonic catheter ([0029] “The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”).
Regarding Claim 13, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Richter teaches wherein the ultrasound imaging space, ([0036] “3-dimensional images 66”), is represented by 3D imaging data, ([0036] “the signals--in particular from the therapeutic tip, occlusion, vessel walls and surrounding tissues--can be detected by the one or more receivers 70 and may be differentially processed into 3-dimensional images 66”), and the ultrasound image is a 2D ultrasound image, ([0022] (“The images may be 3-dimensional,” where it is interpreted that the ultrasound image of Richter may be 2D or 3D, as providing only a 2D ultrasound is considered a disadvantage, as taught by Richter in [0006] (“These methods have the disadvantage of only providing a two-dimensional image”), or a 3D ultrasound image ([0036] “3-dimensional images 66”). 
Regarding Claim 14, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Tsubuku teaches wherein a time ratio of the ultrasonic work frequency, ([0065] “first amplitude U1”), to the tracking frequency, ([0065] “In the second ultrasonic output mode, […] the treatment section 17 vibrates with a fixed second amplitude U2 smaller than first amplitude U1.”), is in a range of 80:20 to 95:5 ([0065] “A ratio of the second amplitude U2 to the first amplitude U1 is, e.g., 20% to 80%” and shown in Fig. 11, re-produced above, where amplitude is dependent on time).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows the operator to recognize that device will spend a longer amount of time operating at the ultrasonic work frequency than the tracking frequency, where greater understanding of the device may lead to more efficient treatment.
Regarding Claim 15, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Richter teaches wherein following a predetermined duration of the tracking frequency, ([0028] “The oscillation will occur at a frequency dependent on pulse time, preferably 10-50 msec.”), the method comprising switching back to the ultrasonic work frequency ([0025] “the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”).

Claims 5, 6, 8, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20080294037), Tsubuku (US 20160331399) and Baba et al. (US 8038621), as applied to Claims 1 and 11 above, and further in view of Lockhart (US 20080139971).
Regarding Claim 5, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach wherein the generator control circuit executes program instructions to switch between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a vascular occlusion treatment system, ([0002] “the ultrasound medical device can be used to treat an occluded region of a blood vessel in a subject by disposing a portion of the ultrasound medical device within the occluded region of the blood vessel and then vibrating the ultrasound medical device at an ultrasonic frequency to ablate the occluded region of the blood vessel.”), wherein a generator control circuit, ([0066] “power supply 112”), executes program instructions to switch, ([0070] “switching power supplies”), between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz ([0073] (“ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 6, the modified system of Richter teaches all limitations of Claim 1, as discussed above. It would be obvious to one of ordinary skill to have the generator control circuit execute program instructions to repeat the claimed actions because, as Richter teaches, the vibrating catheter must be repeatedly stopped and started in advancement in order to ensure the occlusion is cleared efficiently and without any damage to the surrounding tissue, as in [0044] (“repeating steps a (i) and (ii) a plurality of times until said guide wire has substantially recanalized the said obstruction.”). It is interpreted that an operator using the device of Richter must constantly refer to the ultrasound image of the therapeutic tip, from which it is further interpreted that the tip must switch between producing a vibration that clears the occlusion and a vibration that allows for the tip to be imaged by the receivers.
Furthermore, Tsubuku teaches the act of switching to the tracking frequency, sending the notification ( [0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073], thus creating a more efficient procedure for both the user and the patient.
However, the modified system of Richter does not explicitly teach switching back to the ultrasonic work frequency at a repetition of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a vascular occlusion treatment system, ([0002] “the ultrasound medical device can be used to treat an occluded region of a blood vessel in a subject by disposing a portion of the ultrasound medical device within the occluded region of the blood vessel and then vibrating the ultrasound medical device at an ultrasonic frequency to ablate the occluded region of the blood vessel.”), wherein a generator control circuit, ([0066] “power supply 112”), executes program instructions to switch, ([0070] “switching power supplies”), between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz ([0073] “ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 8, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Richter teaches wherein the tracking frequency is higher, ([0025] “imaging frequencies (ultrasonic)”), than the ultrasonic work frequency, ([0025] “occlusion penetration frequencies (sonic)”).
Regarding Claim 16, the modified method of Richter teaches all limitations of Claim 11, as discussed above. However, the modified method of Richter does not explicitly teach wherein the act of alternatingly vibrating comprises switching between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a method for tracking a medical ultrasonic object, ([0051] “the method further includes detecting vibrational energy with an ultrasound device disposed outside of the subject.”), wherein the act of alternatingly vibrating comprises switching, ([0070] “switching power supplies”), between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz ([0073] “ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 17, the modified method of Richter teaches all limitations of Claim 11, as discussed above. It would be obvious to one of ordinary skill to repeat the claimed actions because, as Richter teaches, the vibrating catheter must be repeatedly stopped and started in advancement in order to ensure the occlusion is cleared efficiently and without any damage to the surrounding tissue, as in [0044] (“repeating steps a (i) and (ii) a plurality of times until said guide wire has substantially recanalized the said obstruction.”). It is interpreted that an operator using the device of Richter must constantly refer to the ultrasound image of the therapeutic tip, from which it is further interpreted that the tip must switch between producing a vibration that clears the occlusion and a vibration that allows for the tip to be imaged by the receivers.
Furthermore, Tsubuku teaches the act of switching to the tracking frequency and notifying, ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073], thus creating a more efficient procedure for both the user and the patient.
However, the modified system of Richter does not explicitly teach switching back to the ultrasonic work frequency at a repetition of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a method for tracking a medical ultrasonic object, ([0051] “the method further includes detecting vibrational energy with an ultrasound device disposed outside of the subject.”), wherein switching, ([0070] “switching power supplies”), back to the ultrasonic work frequency at a switching frequency of about one Hz to about 1000 Hz, ([0073] “ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 19, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Richter teaches wherein the tracking frequency is higher, ([0025] “imaging frequencies (ultrasonic)”), than the ultrasonic work frequency, ([0025] “occlusion penetration frequencies (sonic)”).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20080294037), Tsubuku (US 20160331399) and Baba et al. (US 8038621), as applied to Claims 1 and 11 above, respectively, and further in view of Pansky (US 20090292204).
Regarding Claim 7, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach wherein the tracking frequency effects a vibrational velocity of the distal tip of the ultrasonic catheter in a range of about one centimeter per second to about 500 centimeters per second.
In an analogous vascular occlusion treatment field of endeavor, Pansky teaches a vascular occlusion treatment system, ([0012] “the apparatus may be used with an endovascular catheter, on a guide wire or other probe used for re-vascularization of arteries or other vascular therapeutic purposes”), wherein the tracking frequency, ([0020] “first frequency”), effects a vibrational velocity of the distal tip, ([0025] “The vibratory transducer is capable of causing a vibratable element, e.g., a vibratable tip, more particularly a vibratable therapeutic tip, to vibrate at said plurality of vibration frequencies”) of the ultrasonic catheter, ([0021] “the apparatus of the invention is an endovascular catheter”), in a range of about one centimeter per second to about 500 centimeters per second ([0020] “the low frequency vibration provides a vibration speed of about 1-200 cm/s for Doppler detection,” where the vibrational speed range of Pansky overlaps with the claimed range of 1-500 cm/s).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pansky as the specific vibrational velocity enhances the visibility of both the interventional medical device and the region to be treated, as taught by Pansky in the Abstract.
Regarding Claim 18, the modified method of Richter teaches all limitations of Claim 11, as discussed above. However, the modified method of Richter does not explicitly teach wherein the tracking frequency effects a vibrational velocity of the distal tip of the ultrasonic catheter in a range of about one centimeter per second to about 500 centimeters per second.
In an analogous vascular occlusion treatment field of endeavor, Pansky teaches a method for tracking a medical ultrasonic object, (Abstract “A […] method […] comprising an imaging tool for imaging an interventional device and its target organ”), wherein the tracking frequency, ([0020] “first frequency”), effects a vibrational velocity of the distal tip, ([0025] “The vibratory transducer is capable of causing a vibratable element, e.g., a vibratable tip, more particularly a vibratable therapeutic tip, to vibrate at said plurality of vibration frequencies”) of the ultrasonic catheter, ([0021] “the apparatus of the invention is an endovascular catheter”), in a range of about one centimeter per second to about 500 centimeters per second ([0020] “the low frequency vibration provides a vibration speed of about 1-200 cm/s for Doppler detection,” where the vibrational speed range of Pansky overlaps with the claimed range of 1-500 cm/s).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pansky as the specific vibrational velocity enhances the visibility of both the interventional medical device and the region to be treated, as taught by Pansky in the Abstract.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20080294037) in view of Tsubuku (US 20160331399), Duhay (US 20100305432), and Herscher (US 20120095461).
Regarding Claim 32, Richter teaches a vascular occlusion treatment system, (Abstract “An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), comprising: 
a) an ultrasound imaging system, ([0020] “Preferably, the detection system is an ultrasound-based imaging system”), having an imaging control circuit, ([0024] “a controller 60”), communicatively coupled to each of an ultrasound imaging probe, ([0024] “one or more receivers 70”), and a display screen, ([0024] “an image screen 65”), the ultrasound imaging system configured to generate an ultrasound image for display on the display screen from ultrasound imaging data collected from an ultrasound imaging space ([0025] “the controller 60 […] processes signals that may be captured by the receivers 70 into a real-time 3-dimensional image on the image screen 65.”); and 
b) an ultrasonic vibration system, (shown in Fig. 1, re-produced and annotated by examiner above), having an ultrasonic generator, ([0025] “power source 50”), operatively coupled to an ultrasonic catheter, ([0029] “The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”), the ultrasonic catheter having a corewire, ([0024] “a guide wire 30”), with a distal portion having a distal tip, ([0024] “a therapeutic tip 31 at its distal end 92”), the ultrasonic generator having a generator control circuit configured to alternatingly switch between an output power level for treatment and an output power level for image tracking, ([0025] “the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”), the generator control circuit being communicatively coupled to the imaging control circuit ([0025] “the controller 60 interfaces with the power source 50” and shown in Fig. 9, re-produced above). 
However, Richter does not explicitly teach switching the output power level while maintaining the same ultrasonic frequency, the generator control circuit configured to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the treatment power level to the image tracking power level; and the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space utilizing a Doppler function to detect any moving components in the ultrasound imaging space; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
In an analogous ultrasonic treatment field of endeavor, Tsubuku teaches a treatment system, ([0026] “an ultrasonic treatment apparatus 1”), comprising: a generator control circuit, ([0073] “notifying section 53”), configured to execute program instructions to send a notification, ([0073] (“the notifying section 53 notifies that the output state of the vibration”), to the imaging control circuit, ([0043] “an ultrasonic control section 58”), when the generator control circuit has switched from the treatment power level to the image tracking power level ([0073] “the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”); and the imaging control circuit configured to respond to the notification by executing program instructions ([0045] “The notifying section 59 is electrically connected to the control section 51” and shown in Fig. 3, re-produced above, where the control section 51 includes ultrasonic control section 58).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter and Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073], and respond appropriately with the next step of the procedure, thus creating a more efficient procedure for both the user and the patient.
However, Richter modified by Tsubuku does not explicitly teach switching the output power level while maintaining the same ultrasonic frequency, the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space utilizing a Doppler function to detect any moving components in the ultrasound imaging space; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
In an analogous ultrasonic in vivo medical device field of endeavor, Duhay teaches initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency ([0021] “The selected B-mode slice is determined based on the Doppler data indicating movement of an object which is above a predefined threshold value” and [0024] “A vibration module 313 is affixed near the distal end of the needle 307. Using an ultrasound scanner (either 2D or 3D) in Doppler mode, placement of the anchor 305 and neo-chord 303 are facilitated by providing visual guidance in the Doppler mode images.”); and indicate a location of the distal tip in the ultrasound image displayed on the display screen ([0024] “the Doppler mode of the ultrasound scanner may be color-adjusted so that the local maximum, i.e., that portion of the image representing the tip 315 of the needle 307, appears as a different color as compared to the shaft of the needle 307.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duhay because this allows a clear visualization of the tip to the operator, thus allowing for a more accurate procedure, as the operator does not have to second guess where the tip is located in the image.
However, Richter modified by Tsubuku and Duhay does not explicitly teach switching the output power level while maintaining the same ultrasonic frequency. 
In an analogous ultrasonic treatment field of endeavor, Herscher teaches a vascular occlusion treatment system, ([0004] “the invention provides an energy generating and control apparatus […] during catheter-based treatment for luminal diseases, particularly for atherosclerotic plaque”), comprising: a generator control circuit, ([0050] “control apparatus may include internal circuitry 400”), configured to alternatingly switch between two output power levels, while maintaining the same ultrasonic frequency ([0025] “The controller has an input for receiving a power set point and transmits, in response to the power set point and the measured impedance at the target tissue, a modulating signal to the power amplifier such that power output from the power amplifier to the target tissue per the frequency signal is maintained within a desired range about the power set point.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Herscher because this allows an operator to continue to operate the device and complete the treatment at hand, while still being able to visually see or track the device under the ultrasound imaging system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793             

/Oommen Jacob/Primary Examiner, Art Unit 3793